Order entered June 29, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00252-CV

                                 STEVEN N. HALL, Appellant

                                                 V.

                                  PATRICIA HALL, Appellee

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-09911

                                            ORDER
       Before the Court is appellant’s June 26, 2018 unopposed second motion for an extension

of time to file a brief. We GRANT the motion and extend the time to August 1, 2018. We

caution appellant that further requests for extension will be disfavored.


                                                       /s/   ADA BROWN
                                                             JUSTICE